t c summary opinion united_states tax_court rusell b ritchie petitioner v commissioner of internal revenue respondent docket no 11722-04s filed date rusell b ritchie pro_se hans f famularo for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the issue for decision is whether petitioner is entitled to claim itemized_deductions in excess of those allowed by respondent the exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioner resided in simi valley california background the parties could not reach agreement on a stipulation of facts there are however some documents upon which the parties were in mutual agreement the record nevertheless remains sparse as best as the court can discern petitioner was employed as property manager for national stores inc in gardena california apparently doing business as clothestime stores stores was by its own description a regional leader in quality off-price retail apparel petitioner’s duties as stores’ property manager included responsibility for a locating new real_estate opportunities b reviewing active leases c sustaining relationships with tenants including collecting rents and d preserving relationships with vendors responsible for maintaining the properties during stores facing the threat of bankruptcy instituted a policy under which it would not reimburse unscheduled business mileage stores reimbursed petitioner for certain expenses during the year petitioner left the company in november of petitioner had a personal cell phone during that he also used for business calls petitioner paid a flat rate no matter how many phone calls were made on the phone on petitioner’s schedule a itemized_deductions attached to his federal_income_tax return for petitioner deducted unreimbursed employee business_expenses of dollar_figure tax preparation fees of dollar_figure and charitable_contributions of dollar_figure of which dollar_figure was listed as being made by cash or check respondent disallowed all of the deductions for lack of substantiation the unreimbursed business_expenses deducted by petitioner included a uniforms expense deduction of dollar_figure as petitioner presented no argument or evidence on the issues of uniform expenses and tax preparation fees he is deemed to have conceded them see rule b 91_tc_524 ndollar_figure discussion petitioner has made no argument that the burden_of_proof shifting provisions of sec_7491 apply to this case nor has he offered any evidence that he has complied with the requirements of sec_7491 the burden_of_proof in this case does not shift to respondent employee business_expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 an employee's trade_or_business is earning his compensation and generally only the expenses that are related to the continuation of his employment are deductible 269_f2d_108 4th cir affg tcmemo_1958_60 petitioner must show that the business_expenses he claimed were incurred primarily for business rather than for personal reasons see rule a to show that an expense was not personal petitioner must prove that the expense was incurred primarily to benefit his business the continuation of his employment and that there was a proximate relationship between the claimed expense and his business 72_tc_433 where a taxpayer has established that he incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not always be fatal generally unless prevented by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however the court must have some basis upon which an estimate may be made see 85_tc_731 without such a basis an allowance would amount to unguided largesse see 245_f2d_559 5th cir certain business deductions described in sec_274 are subject_to strict rules of substantiation that supersede the doctrine in cohan v commissioner supra see sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements listed_property includes any passenger_automobile sec_280f and any cellular telephone sec_280f to meet the requirements of sec_274 the taxpayer must present adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony to establish the amount of the expenditure or use based on the appropriate measure mileage may be used in the case of automobiles the time and place of the expenditure or use the business_purpose of the expenditure or use and the business relationship to the taxpayer of each expenditure or use automobile expenses when an employee has a right to receive reimbursement for expenditures related to his status as an employee but fails to claim such reimbursement the expenses are not deductible because they are not necessary within the meaning of sec_162 788_f2d_1406 9th cir affg tcmemo_1984_533 79_tc_1 56_tc_936 affd without published opinion 456_f2d_1335 2d cir business_expenses of the employer cannot be converted into the employee’s expenses by the mere failure of an employee to seek reimbursement kennelly v commissioner supra 40_tc_345 affd per curiam 326_f2d_760 2d cir the employee has the burden of establishing that the employer would not reimburse the expense had the employee requested reimbursement 24_tc_21 petitioner’s claim for unreimbursed employee business_expenses included dollar_figure of vehicle expenses petitioner testified that he responded to certain unscheduled emergency situations requiring transportation_expenses for which stores would not have reimbursed him he alleged that his transportation expense deduction was related to the unscheduled emergency trips petitioner’s evidence on the issue consisted of stores’ check stubs showing reimbursements to him of dollar_figure presumably for scheduled trips and a computer-generated monthly log titled mileage - tax_year purporting to show cumulative monthly mileage to county locations in it is interesting to note that the same three counties orange la and san diego as well as miscellaneous mileage are listed every month the total mileage traveled each month is also fairly consistent according to petitioner’s evidence his emergency unscheduled transportation_expenses were a startling percent of his reimbursed expenses for scheduled trips further complicating matters for petitioner the court is unable to determine from his evidence which of his trips were reimbursed and which were not because his evidence does not meet the standard of sec_274 respondent’s determination on this issue is sustained other expenses petitioner claimed dollar_figure of other business_expenses the court presumes that the verizon wireless cell phone bills and miscellaneous receipts offered by petitioner were submitted as substantiation for the deduction of other business_expenses petitioner’s cell phone was a personal phone that he also used for business calls petitioner testified that he paid a flat rate regardless of phone usage therefore aside from the personal_expense of the phone which is rendered nondeductible under sec_262 he incurred no additional_charge for business use to the extent he did incur an additional_charge for business use petitioner’s evidence fails to meet the substantiation requirements of sec_274 petitioner did not show the relationship between the miscellaneous receipts some of which are unreadable and the continuation of his employment the court therefore finds that all of petitioner’s other expenses are nondeductible personal expenses job-seeking expenses petitioner deducted job seeking expenses of dollar_figure deductible job-seeking expenses include those incurred while searching for different employment in the employee’s same trade_or_business 62_tc_270 58_tc_219 see also revrul_75_120 1975_1_cb_55 clarified by revrul_77_16 1977_1_cb_37 if the employee is seeking a job in a new trade_or_business however the expenses are not deductible under sec_162 56_tc_895 petitioner offered no evidence bearing on whether the new employment he sought was in the same trade_or_business as his employment at stores petitioner in fact offered no evidence at all on the nature of the new employment he sought the evidence he did offer consisted of hotel receipts from the phoenix hotel in phoenix arizona a hotel in redding california and the hotel del coronado petitioner offered no specific testimony or corroborating documentary_evidence linking the receipts with job-seeking activity the printed information at the top of the receipt from the hotel del coronado states that the room was for petitioner in connection with the hudson kline wedding his arrival was on new year’s eve and his departure was on new year’s day the court finds that petitioner is not entitled to any deduction for job-seeking expenses charitable_contributions petitioner indicated on his schedule a that he made gifts to charity of dollar_figure of which dollar_figure was by cash or check there were upon his own admission however no gifts of cash or checks made by petitioner during petitioner did submit as evidence on this issue a copy of a receipt from the united cancer research society for the donation of five items of personal_property the receipt announces that the donor is responsible for estimating the fair_market_value of the items donated petitioner determined the total estimated value as dollar_figure for the donated items the amount deducted on his return where a charitable_contribution is made in property other than money sec_170 allows a deduction of the fair_market_value of the property at the time of contribution see sec_1_170a-1 income_tax regs petitioner bears the burden of proving both the fact that the contribution was made and the fair_market_value of the contributed_property see rule a 79_tc_714 affd 731_f2d_1417 9th cir petitioner offered only a general description of the items that he donated while the court believes that petitioner actually did donate the items he offered no evidence on how he arrived at the value of the property listed on the receipt petitioner therefore has failed to prove the value of his contribution the court finds using its judgment that the fair_market_value of the donated property was dollar_figure petitioner is entitled to a deduction in that amount see cohan v commissioner supra zmuda v commissioner supra fontanilla v commissioner tcmemo_1999_156 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
